As filed with the Securities and Exchange Commission on September 18, 2015 RegistrationNo. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COHU, INC . (Exact name of registrant as specified in its charter) Delaware 95-1934119 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 12367 Crosthwaite Circle, Poway, California 92064 (Address Of Principal Executive Offices) (Zip Code) Cohu, Inc. 2005 Equity Incentive Plan Cohu, Inc. 1997 Employee Stock Purchase Plan (Full title of the plan) Jeffrey D. Jones Vice President, Finance and Chief Financial Officer Cohu, Inc. 12367 Crosthwaite Circle, Poway, California 92064 (Name and address of agent for service) (858) 848-8100 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer ☑ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (2) (3) Proposed Maximum Aggregate Offering Price (2) (3) Amount of Registration Fee Common Stock, $1.00 par value, under the amended Cohu, Inc. 2005 Equity Incentive Plan Common Stock, $1.00 par value, under the amended and restated Cohu, Inc. 1997 Employee Stock Purchase Plan $ 5,992,500 $696.33 Total: (1) Pursuant to Rule 416(a), this Registration Statement also covers any additional securities that may be offered or issued as a result of stock splits, stock dividends or similar transactions. (2) Estimated solely for the purpose of determining the registration fee and calculated pursuant to Rule 457(c) and 457(h)(1) of the Securities Act of 1933. The maximum offering price per share is based upon the average of the high and low selling prices per share of Cohu, Inc. Common Stock on September 11, 2015, as reported on the NASDAQ Global Select Market. (3) Estimated solely for the purpose of determining the registration fee and calculated pursuant to Rule 457(c) and 457(h)(1)of the Securities Act of 1933. The maximum offering price per share is based upon 85% of the average of the high and low selling prices per share of Cohu, Inc. Common Stock on September 11, 2015, as reported on the NASDAQ Global Select Market. Pursuant to the Cohu, Inc. 1997 Employee Stock Purchase Plan, the purchase price of a share of the Registrant’s common stock shall be an amount equal to 85% of the fair market value of a share of common stock, calculated pursuant to such plan . PART I INFORMATION REQUIRED IN THE SECTION 10(A) PROSPECTUS The documents containing the information specified in this Part I will be sent or given to employees, officers, directors or others as specified by Rule 428(b)(1) under the Securities Act of 1933, as amended (the “Securities Act”). In accordance with the rules and regulations of the Securities and Exchange Commission (the “Commission”) and the instructions to Form S-8, such documents are not being filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplement pursuant to Rule 424 of the Securities Act. Such documents and the documents incorporated by reference in this registration statement pursuant to Item 3 of Part II hereof, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3
